Citation Nr: 0125349	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  01-04 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for entitlement to service connection for a psychiatric 
disorder, to include post traumatic disorder, has been 
submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to July 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 1998 decision of the Huntington, West 
Virginia Regional Office (RO) of the Department of Veteran's 
Affairs (VA).  

The veteran's original claim of entitlement to service 
connection for a psychiatric disorder to include PTSD was 
denied by the RO in December 1991.  The RO found that the 
evidence did not show that PTSD was related to a significant 
combat stressor during service.  The veteran submitted 
additional evidence in support of his claim of entitlement to 
service connection for psychological disorder to include 
PTSD.  Service connection was again denied in a December 1991 
decision.

Thereafter, an August 1997 Board decision found that evidence 
received since the December 1992 rating decision denying 
service connection for a psychiatric disorder, to include 
PTSD, was cumulative and redundant of evidence previously 
considered and denied reopening the veteran's claim. 


REMAND

The veteran claims entitlement to service connection for a 
psychiatric disorder to include post traumatic stress 
disorder (PTSD).  Service medical records are silent for 
treatment for PTSD, panic or anxiety disorder, agoraphobia or 
any other mental health disorder.  

Documents associated with the claims folder indicate that the 
veteran has a current diagnosis of panic anxiety disorder 
with mild agoraphobia and probable post traumatic stress 
disorder. 

As noted, the basis for the denial of the veteran's claim of 
entitlement to service connection for PTSD was that there was 
insufficient evidence relating PTSD to a verified in-service 
stressor.  The Board notes, however, that there has been a 
significant change in the law during the pendency of this 
appeal.  In this respect, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Pursuant to the VCAA, VA is required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim under a law administered 
by VA.  Moreover, an application is incomplete if VA is put 
on notice of the likely existence of competent medical 
evidence that would, if true, be relevant to, indeed, 
necessary for, a full and fair adjudication of an appellant's 
claim.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  This 
analysis applies equally to applications to reopen previously 
denied claims for service connection.  See Graves v. Brown, 8 
Vet. App. 522, 525 (1996).  

The Board has reviewed the claims folder and identified 
certain assistance that must be rendered to comply with the 
change in the law.  In this regard, the veteran has listed 
two primary in-service stressors, one regarding the fight on 
the island of Okinawa, and another regarding the handling of 
dead and wounded aboard the U.S.S. OKINAWA, a helicopter 
landing ship.  More specifically, in February 1999, the 
veteran stated that he was attacked by a group of men while 
serving in Okinawa, and that he received cuts to the left 
side of his face, to the back of his head and two puncture 
wounds to his stomach for which he was treated at Kadena Air 
Force Base Hospital.  Significantly, however, the veteran's 
personnel records do not reveal that he ever served on board 
the U.S.S. OKINAWA either as a member of the ship's crew, or 
as a member of an embarked unit.  Moreover, the service 
medical records do not reveal any treatment pertaining to any 
purported stab wound allegedly incurred during the claimed 
assault.

Significantly, however, the VCAA requires that all government 
records be reviewed in an effort to verify any claim of 
entitlement to service connection.  This duty to assist in 
securing or reviewing government records extends even to 
claims to reopen.  38 U.S.C.A. § 5103A (West Supp. 2001).  
Thus, because the claims folder does not reveal that the 
veteran's stressor statements were reviewed by the Commandant 
of the Marine Corps, Headquarters, United States Marine 
Corps, Code MMRB, Quantico, Virginia, and because the record 
does not reveal that VA has attempted to secure any records 
from Kadena Air Force Base Hospital, further development is 
in order under the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide detailed 
information about the units he was 
assigned to during his military service 
in Vietnam or the coastal waters thereof.  
He should further be informed that he 
must provide detailed information 
regarding each of the alleged stressors 
discussed above and indicate whether or 
not these incidents were ever reported to 
any U. S. authority.  In this regard, the 
appellant should provide the dates during 
which he served with any unit on board 
the U.S.S. OKINAWA, the dates he 
purportedly served as in casualty 
assistance or in graves registration, as 
well as the dates he purportedly 
witnessed injuries suffered by a 
helicopter crew, to include the names of 
each injured crew member.  

The appellant must also provide the date 
and place of the claimed assault on 
Okinawa, as well as the dates of any 
treatment at the Kadena Air Force Base 
Hospital.  The veteran should also be 
informed that it may be possible to 
confirm his alleged stressors by 
submitting lay statements from 
servicemembers, friends, or family, or 
contemporaneous evidence such as letters 
home or news articles detailing the 
claimed stressors.  The veteran is hereby 
informed that the United States Court of 
Appeals for Veterans Claims has held that 
asking him to provide the underlying 
facts, that is, the names of individuals 
involved, the dates, and the places where 
the claimed events occurred, does not 
constitute either an impossible or an 
onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

2.  The RO should then contact the 
National Personnel Records Center and 
attempt to secure any records pertaining 
to treatment the veteran received at 
Kadena Air Force Base hospital.  In this 
respect, it appears that the appellant 
served on the island of Okinawa from 
January 1972 to January 1973. 

3.  Following the veteran's response to 
the development outlined in paragraph 
number one above, or after a reasonable 
period of time has elapsed, the RO should 
also forward all of the appellant's 
stressor statements to the Commandant of 
the Marine Corps, Headquarters, United 
States Marine Corps, Code MMRB, Quantico, 
Virginia, 22134-0001, along with copies 
of his service personnel records and a 
copy of this remand, for verification of 
the incidents which he has reported as 
stressors.  Any information obtained is 
to be associated with the claims folder, 
and any additional development suggested 
by the Commandant should be undertaken by 
the RO.  Efforts to conduct this 
development must be documented.

4.  Thereafter, the RO should again 
review the veteran's application to 
reopen his claim of entitlement to 
service connection for a psychiatric 
disorder, to include PTSD.  If the claim 
is reopened, any indicated additional 
development, to include a VA examination, 
should be undertaken.  If the claim 
remains denied a supplemental statement 
of the case must be issued following full 
compliance with the VCAA, and the 
appellant offered the appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2001).

 


